DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding clam 1, Kietel discloses  an actuating device for adjusting at least one valve needle of an injection molding apparatus with a hot runner manifold that has disposed thereon at least one hot runner nozzle with at least one valve needle that extends there-through and by which the flow of a melt through the hot runner nozzle is controllable (Figure 2, [0006], [0012]), including a support plate that is connected to at least one valve needle that is movable back and forth relative to the hot runner manifold in a first direction parallel to the actuation direction of the valve needles (Figure 2, [0075], support plate-11), and a reciprocating device for moving the support plate in the first direction relative to the hot runner manifold (Figure 1, [0075], first direction-87), wherein the reciprocating device includes a slider mechanism and an actuation drive that is connected to a trigger device for generating linear movement ([0036], [0079], the slider mechanism includes at least one thrust rod that is disposed (Figure 5, [0077],  thrust rod-14/15), relative to the first direction , in an angled second direction and movable back and forth ([0080], [0081]), the at least one thrust rod has at least one thrust element ([0027], Figure 5, stationary plate 5,6 interconnected to thrust rod 14/15) ([0027]); the thrust element guide has at least two sloped guide surfaces ([0077], dovetail guide-17,18); the support plate, in the area of each thrust element-5/6, there is disposed a first slider element with a first slider element guide ([0077]), which is disposed at an angle, corresponding to the thrust element 15Attorney Docket No. 63248US01 (0088-2018-US) guide, relative to the second direction (Figure 2, [0013], second direction-13), and having at least two sloped guide surfaces according to the thrust element guide ([0079], the support plate is connected to the reciprocating device via the drive mechanism to move the support plate ([0027]), thrust element-5,6  first slider element -14  comprising the thrust rods, dovetail guide-17 with two surfaces); the thrust element and the first slider element are movable relative to each other along the respective guide surfaces (Figure 2, [0013]), and the torques that are in effect on the support plate by the respective guide ([0027],[0086] Figure 2,  the support plate-11 comprises a torque generating structure-59), and wherein one thrust element, respectively, acts in conjunction with a first slider element, whereby a movement of the thrust rod in the second direction moves the support plate in the first direction ([0104]). Keitel did not mention that the slope of the guide surfaces is configured to at least partially absorb forces by the sloped guide surfaces that are in effect in the first direction and a third direction, which is transverse to the first direction and second direction, and the torques that are in effect on the support plate by the respective guide, is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743